Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on April 5, 2022 is acknowledged.  The traversal is on the ground(s), as stated at pages 3-4 of the Response filed on April 5, 2022:

Applicants further submit that the Examiner has not provided any indication that the content of the claims interpreted in light of the description was considered in making the assertion of a lack of unity and therefore has not met the burden necessary to support the assertion.
. . . .

The Applicants respectfully traverse the Restriction Requirement on the ground that unity of invention does exist between Groups I - II because there is a technical relationship that involves the same special technical feature. It is this technical feature that defines the contribution which each of the groups, taken as a whole, makes over the prior art. Here, the recording layer is a special technical feature. 

Moreover, MPEP § 803 states as follows: 

If the search and examination of an entire application can be made without a serious burden, the Examiner must examine it on the merits, even though it includes claims to distinct or independent inventions. 

Applicants respectfully submit that a search of all the claims would not impose a 
serious burden on the Office. In fact, the International Searching Authority searched all of the claims together. 

In addition, MPEP §806.03 states: 
 
Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction there between should never be required. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition. 

Applicants respectfully submit that the Office has not considered the relationship of the inventions of Groups I - II with respect to MPEP §806.03. Therefore. the burden necessary according to MPEP § 1893.03(d) to sustain the conclusion that the groups lack of unity of invention has not been met. 

At the outset, the Examiner notes that unity of invention considerations (whether to impose or not impose) at the International Stage of the PCT are not binding upon the USPTO for applications filed as continuations under 35 USC 371. When unity of invention is lacking in the U.S. national phase, an Examiner may issue a restriction requiring the applicant to elect a single invention to prosecute. As a reminder, the Examiner is not bound by any unity of invention determination that occurred during international phase. Likewise, even where unity of invention was not found to be lacking during the international phase, the Examiner may nevertheless require restriction for the first time in the national phase, when appropriate.
Although the Applicant has traversed on the ground that the inventions have unity of invention (37 CFR 1.475 (a)), the Applicant's reasons in support thereof are deemed unpersuasive, based upon the evidence as established by the Examiner for supporting the Lack of Unity. Moreover, the Applicant has failed to submit any evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.
Group I, encompassing claims 1-9, are drawn to a recording layer with metal oxides. Group II, encompassing claims 10-12, are drawn to a sputtering target containing metallic elements. As set forth by the Examiner in the Lack of Unity restriction requirement mailed on March 7, 2022, the two groups of inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of metal elements that comprise at least Mn, W, and Sn, with a ratio of Mn to a total of the metal elements being 3 atm% to 40 atm%, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2017014612 A. That is, the evidence of unity of invention was considered "a posteriori” taking the prior art into consideration. Unity is present a posteriori when multiple inventions share the same or corresponding special technical feature. However, the prior art (i.e., evidence) demonstrates that the shared technical feature is neither novel nor nonobvious, and as such, fails to make a "contribution" over the prior art.
It is expressly noted that Group I requires the recording layer comprising metal oxides including comprising Mn oxide, W oxide, and Sn oxide (whereas the sputtering target of Group II does not require such oxides of the metals Mn, Sn, and W); moreover, JP 2017014612 A is additionally cited to evidence that the technical feature of metal elements that comprise at least Mn, W, and Sn, with a ratio of Mn to a total metal elements being 3 atm% to 40 atm% (see SOLUTION in abstract of JP 2017014612 A) is not a "special technical feature" since it fails to make a prima facie contribution over the prior art. 
As it pertains to rejoinder, the Examiner notes that if a same (or corresponding) technical feature is subsequently considered to be a "special" technical feature, any claims drawn to a nonelected invention comprising that special technical feature will be considered for rejoinder and the restriction requirement between those inventions will be withdrawn. Rejoinder will also be applicable if the elected claims are found allowable and if the non-elected claims are consistent with the rejoinder considerations of MPEP 821.04.
Regarding the reasonableness of lack of unity imposed by the Examiner, the Examiner has considered that "[t]here should be a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art … " See MPEP 1850.
As noted above, the Examiner has shown that the shared technical features, are (via evidence) not "special" technical features after a broad, practical consideration of the degree of interdependence of the alternatives presented, in relation to the state of the art.
Additionally still, as to any "serious burden" requirement in accordance with a Lack of Unity restriction requirement, the Examiner maintains that the groupings of patentably distinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
As an example of such burden, the Examiner directs the Applicant's attention to the Examiner search history, made of record within the file, as further evidence of the search strategy focused on the elected invention. 
Moreover still, in accordance with 37 CFR 1.104, to the nature of each distinctly claimed Invention, the Examiner must make a thorough study thereof and a thorough investigation of the available prior art relating to the claimed subject matter of each distinctly identified Invention. The examination for each distinct Invention must be complete with respect both to compliance of the application with the applicable statutes and rules and to the patentability of the invention as claimed, in addition to matters of form, including Title 35 to the United States Code, sections 101,102, 103 and 112, to each distinctly grouped invention. 
Each separately grouped Invention must be thoroughly searched, including, but not limited to, various searching fields (as expressly noted, supra, and as further evidenced in the Search History made of record within the file history), inclusive of differing text search strategies and/or queries, determination of anticipation, if any, of uncovered prior art, potential application of the Graham factual inquiries to each distinct species/invention to review for any indicia of possible obviousness, etc. 
As has been held, if there is an express admission that the claimedinventions would have been obvious over each other within the meaning of 35 U.S.C. § 103, restriction should not be required. In re Lee, 199 USPQ 108 (Comm'r Pat. 1978). 
There is nothing on record, at present, to show that the distinctly groupedinventions are obvious variants. 
The Applicant has not established that each of the aforementioned Inventions are not separately patentable, nor has Applicant submitted evidence or identified such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. If the Applicant were to include such a statement, the election requirement would be withdrawn. In either instance, however, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention. 
The Examiner notes that if a generic claim is allowed, then the restriction requirement would be reconsidered and rejoinder of separate non-elected inventions (including claims drawn to non-elected inventions) would be made by the Examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 5, 2022.

Specification
The disclosure is objected to because of the following informalities:
(I) With regard to page 1 (line 8 of paragraph [0002]), the term "react one" should be changed to the term --react with one--.
(II) With regard to page 2 (line 2), page 3 (line 11 of paragraph [0009] and lines 1 and 8 of paragraph [0011]), and page 11 (line 5 of paragraph [0044]) the term "babble" should be changed to the term --bubble--.
(III) With regard to page 14 (line 3 of paragraph [0055]), the term "spattering" should be changed to the term --sputtering--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurokawa et al. (US 2015/0132606 A1).
As per claim 1, Kurokawa et al. (US 2015/0132606 A1) discloses a recording layer (e.g., 21) for an optical data recording medium (e.g., 10), the recording layer (21) being capable of recording an information signal by being irradiated with laser beam, the recording layer (21) comprising metal oxides comprising Mn oxide, W oxide, and Sn oxide, wherein a ratio of Mn content to a total of metal elements constituting the metal oxides is 3 atm% to 40 atm%.  That is, the recording layer (21) comprises an oxide of Mn and additionally an oxide of metal other than Mn, in which case the recording layer (21) comprises a composite of manganese (Mn) and a metal (M) other than manganese (Mn). Such metal (M) is preferably selected from tin (Sn), the recording layer (21) preferably comprises MnO2 as a main component, and the  metal is at least one selected from the group of Sn, Zn, Bi, Ge, Co, W, Cu, and Al with the recording layer comprising MnO2 as the main component (e.g., see, inter alia, paragraph [0097]) - Mn-based recording layer material: Mn-Cu-W-Zn-O composite oxide (Mn: Cu: W: Zn = 18: 8: 30: 44 - metallic atomic ratio (unit atomic %)), calculated atomic ratio of Mn is 18/100 = 18 atm% (disclosed between 3-40 atm%) - see paragraph [0227] of Kurokawa et al. (US 2015/0132606 A1); in another disclosed Mn-based recording layer material: Mn-W-Zn-O composite oxide (Mn: W: Zn = 23: 31: 46 - metallic atomic ratio (unit atomic %)), calculated atomic ratio of Mn is = 23 atm% (disclosed between 3-40 atm%) - see paragraphs [0386, 0435] of Kurokawa et al. (US 2015/0132606 A1; yet another example provides an Mn-based recording layer material: Mn-W-Zn-O composite oxide (Mn: W: Zn = 20: 32: 48 - metallic atomic ratio (unit atomic %)), calculated atomic ratio of Mn is = 20 atm% (disclosed between 3-40 atm%)- see paragraphs [0303, 0317] of Kurokawa et al. (US 2015/0132606 A1). In still yet another example, an Mn-based recording layer material is provided: Mn-W-Zn-O composite oxide (Mn: W: Zn = 19: 32: 49 -  metallic atomic ratio (unit atomic %)), calculated atomic ratio of Mn is = 20 atm% (disclosed between 3-40 atm%)- see paragraph [0333] of Kurokawa et al. (US 2015/0132606 A1). In yet another example, an Mn-based recording layer material is provided: Mn-W-Zn-Bi-O composite oxide (Mn: W: Zn: Bi = 11: 20: 29: 40 -  metallic atomic ratio (unit atomic %)), calculated atomic ratio of Mn is = 11 atm% (disclosed between 3-40 atm%)- see paragraph [0338] of Kurokawa et al. (US 2015/0132606 A1).
In each of the above cases, the atomic proportion of Mn is between 3 atm% and 40atm%. Although the percentage containing Sn is not explicitly disclosed, thus constituting the distinction of claim 1 from Kurokawa et al. (US 2015/0132606 A1), it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to arrive at percentage composition of Sn with the associated W and Mn oxides, on the basis of determining that a recording layer comprising MnO2 as the main component, and for the ratio of Mn calculated, such a selection of Sn (tin) as already disclosed by Kurokawa et al. (US 2015/0132606 A1) from the limited and finite number of disclosed metals, would have been within the skill of the ordinary artisan. See, e.g., paragraph [0098] of Kurokawa et al. (US 2015/0132606 A1), wherein the choice of Sn in lieu of other Mn-based metals (such as Zn, Bi, Cu, etc.), including, wherein as per claims 3 and 4, a ratio of Sn content to the total of the metal elements constituting the metal oxides is 5 atm% or more (as an analogous and substitutable metallic elements such as Bi - in the atomic ratio noted, supra), would necessarily have provided an analogous atomic percentage of Sn to the metallic oxide Mn-based recording layer composition; the supporting rationale being that the choice of Sn from a very limited selection of analogous metallic elements, for the Mn-based recording layer oxide composition, would yield similar and analogous benefits as already espoused by Kurokawa et al. (US 2015/0132606 A1). 
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and expressly disclosed by Kurokawa et al. (US 2015/0132606 A1) (in a single reference) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, with the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Moreover, "[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397.
As per claim 2, wherein a ratio of W content to the total of the metal elements constituting the metal oxides is 10 atm% to 65 atm%.  See, inter alia, paragraphs [0227, 0303, 0317, 0333, 0338, 0386, 0435] of Kurokawa et al. (US 2015/0132606 A1).
As per claims 5-8, wherein the metal oxides further comprise Zn oxide. See, inter alia, paragraphs [0227, 0303, 0317, 0333, 0338] of Kurokawa et al. (US 2015/0132606 A1).  
As per claim 9, Kurokawa et al. (US 2015/0132606 A1) further discloses an optical data recording medium (e.g., 10), comprising:2Docket No. 532346US Preliminary Amendment the recording layer (21) for the optical data recording medium (10) according to claim 1, and respective protective layers (22, 23 - see paragraphs [0089, 0091] and Fig. 3A) stacked on a surface and a back of the recording layer (21) for the optical data recording medium, wherein the protective layers each comprise a dielectric - see, inter alia, paragraphs [0089, 0091] and Fig. 3A  of Kurokawa et al. (US 2015/0132606 A1) .  

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein a recording layer used in an optical disc medium, is irradiated to form "bubbles" in the recording layer, to provide recording marks therein and/or MnO based recording layers. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/            Primary Examiner, Art Unit 2688